Citation Nr: 0200918	
Decision Date: 01/28/02    Archive Date: 02/05/02

DOCKET NO.  95-19 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for right foot condition.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1947 to August 
1951.  The character of his service for VA compensation 
purposes from August 1951 to March 1955 has yet to be 
determined.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1995 rating action of the New York, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied entitlement to service connection 
for right foot condition. 

The veteran was afforded a hearing before a RO hearing 
officer at the New York, New York Regional Office in 
September 1997.  


REMAND

The veteran requested a BVA hearing at a local VA office on 
his VA Form 9, received by the RO in April 1995.  He was 
afforded a RO hearing in September 1997.  In November 2001, 
the veteran was asked to clarify whether he still wanted a 
hearing before a Member of the Board.  

In December 2001, the veteran indicated that he wanted a 
travel board hearing.  Additionally, he requested the 
assistance of the RO in acquiring certain treatment records 
pertinent to his claim of entitlement to service connection 
for a right foot condition.  To date, the veteran has not 
been afforded a hearing.  As an appellant is entitled to a 
hearing if one is requested, further development is 
warranted.  38 C.F.R. § 20.700 (2001).

Therefore, this case is REMANDED to the RO for the following:

1.  The RO should determine whether the 
character of discharge for the veteran's 
service from August 1951 to March 1955 
was terminated by discharge or release 
under conditions which were other than 
dishonorable.  

2.  In an effort to expedite this now 
seven year old claim the RO, before the 
veteran's requested travel board hearing, 
should attempt to procure copies of all 
records which have not previously been 
obtained from all identified treatment 
sources.  In this respect, the RO is 
invited to review the reverse of the 
appellant's December 2001 communication.  
All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain named records the RO is unable 
to secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

3.  Thereafter, the RO should schedule 
the veteran for a travel board hearing as 
requested.  The RO must document any 
communication with the veteran concerning 
the scheduling of this hearing. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

